Citation Nr: 0111117	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hepatitis C.  

The Board must also remand the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for a rotator cuff tear of 
the right shoulder.  The RO denied entitlement to service 
connection for this disability in a May 1998 rating decision, 
and the veteran filed a timely notice of disagreement in June 
1998.  He was provided a statement of the case in April 1999, 
and he did not file a substantive appeal within the time 
permitted.  However, in August 1999, the RO again denied 
entitlement to service connection for a right rotator cuff 
tear.  In a statement received in January 2000, the veteran 
disagreed with that decision.  Accordingly, this issue must 
be remanded for a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).


REMAND

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran claims that service connection is warranted for 
hepatitis C based on service incurrence.  The veteran 
maintains that he was wounded while serving in Vietnam and 
received a blood transfusion.  Additionally, he stated that 
his primary job in Vietnam was the removal and transport of 
dead and injured Marines with constant exposure to blood 
products.  

The veteran 's service medical records of record do not show 
that the veteran was hospitalized and received a blood 
transfusion while in service.  However, the veteran's records 
do show that he is in receipt of a Purple Heart.  A search 
for additional service medical records and clinical records 
should be made.  Additionally, the veteran stated that his 
primary job in service was the removal and transport of dead 
and injured Marines and that he was constantly exposed to 
blood.  His service records may be helpful in determining his 
work status in service and whether his position put him in 
constant contact with blood products.  VA has a duty to 
assist the veteran in obtaining relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)(3)).  The RO should 
make every effort to determine if there are any additional 
service medical or clinical records that have not been 
forwarded to the RO.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  The veteran has 
not been accorded a VA examination, but a diagnosis of 
hepatitis C is established.  A qualified medical opinion 
would assist in evaluating this claim.  After completing such 
development as is possible and notifying the veteran of the 
actions taken, arrange for review of the medical record by a 
qualified VA specialist for the purpose of obtaining an 
informed medical opinion as to whether it is as likely as not 
that the veteran's hepatitis C is related to disease or 
injury in service.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

Finally, as noted in the introduction, the veteran has 
disagreed with the denial of service connection for a rotator 
cuff tear of the right shoulder.  As he did not perfect an 
appeal from the May 1998 adjudication of this issue, the RO 
should consider whether he has presented new and material 
evidence to reopen his claim.  The veteran did disagree with 
the August 1999 rating decision with respect to the issue of 
service connection for right rotator cuff tear in his January 
2000 statement.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Contact National Personnel Records 
Center (NPRC), or any other appropriate 
records custodian to obtain any 
additional service medical and clinical 
records, specifically to include any 
record pertaining to a blood transfusion 
received in service.  Associate all 
responses with the claims file.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for his hepatitis C since he was 
diagnosed in 1998.  After obtaining an 
appropriate release from the veteran for 
each provider whose records are not 
already associated with the claims 
folder, request the complete clinical 
records of all such treatment, if any.  
If requests for any records are not 
successful, advise the veteran and his 
representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records himself. 

3.  Make arrangements to have the veteran's 
claims file reviewed by a qualified VA 
specialist in hematology to determine the 
etiology of his hepatitis C.  The claims 
folder, including a copy of this remand, is 
to be reviewed by the specialist.  The 
specialist should specifically address the 
etiology of any current hepatitis C 
disability, indicating whether it is at least 
as likely as not the result of an in-service 
surgery, or any other in-service incident.  
The reviewer must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached.  

4.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

5.  Readjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C on the merits.  If it remains 
denied, furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.

6.  Review the claim to reopen a claim of 
entitlement to service connection for a 
right rotator cuff tear and, if it 
remains denied, provide the veteran a 
statement of the case.  Notify him of the 
time within which he must file an 
adequate and timely substantive appeal in 
order to secure appellate review.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


